Exhibit 12.1 Omega Healthcare Investors, Inc. Computation of Ratio of Earnings to Fixed Charges (In millions except ratios) Six Months Ended Year Ended December 31, June 30, Net Income (Loss) from Continuing Operations $ Interest Expense Net Income (Loss)before Fixed Charges $ Capitalized Interest — — 79 6 Interest $ Total Fixed Charges $ Earnings / Fixed Charge coverage ratio 2.1x 2.2x 2.5x 2.9x 3.1x 3.3x 2.1x “Earnings” consist of income from continuing operations plus fixed charges.Fixed charges consist of interest expense.
